Dismissed and Memorandum Opinion filed April 9, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00864-CR

                   DARREN TRAVELL HUGHES, Appellant
                                             V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 985661

                  MEMORANDUM                      OPINION


      Appellant was convicted of the offense of sexual assault of a child and
sentenced to confinement for three years on January 25, 2005. On October 8, 2014,
appellant filed a pro se notice of appeal.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2